 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     In re:                                             CASE NO. 19-5032 BHS
 8
     THE BIRTH DATE OF DON TRI LE                       ORDER REQUESTING RESPONSE
 9

10

11

12

13            This matter comes before the Court on the petition of Don Tri Le (“Petitioner”) to

14   establish his date of birth. Dkt. 2.

15            On August 19, 2019, Petitioner filed the instant petition and motion for an order

16   requiring United States Citizenship and Immigration Service (“USCIS”) to issue an

17   amended certificate of naturalization. Id. On June 7, 2019, USCIS informed Petitioner

18   that it cannot process his request to change his date of birth on his naturalization

19   certificate because it lacks the power to do so. Id. at 11–13.

20            As the federal court which presided over petitioner’s naturalization in 1985, this

21   Court has jurisdiction to correct and/or alter its decree naturalizing petitioner. Collins v.

22   U.S. Citizenship & Immigration Servs., 820 F.3d 1096, 1100 (9th Cir. 2016) (“Collins’s


     ORDER - 1
 1   previously existing right to petition for modification is governed by the provisions of the

 2   pre–1990 Immigration Act, and, by virtue of the savings clause, the federal courts may

 3   appropriately exercise jurisdiction over his petition to modify his court-issued certificate

 4   of naturalization under 8 U.S.C. § 1451(i) (1988).”). It appears, however, that the proper

 5   procedure is to file a motion under Federal Rule of Civil Procedure 60. See id. at 1098

 6   (“The district court sua sponte construed Collins’s petition as a Federal Rule of Civil

 7   Procedure 60 motion to amend his court-issued naturalization certificate.”); see also

 8   Aderajew v. Dept. of Homeland Security, Cause No. 16-cv-00819-RAJ, Dkt. 5 (W.D.

 9   Wash. Sept. 19, 2016) (United States’ brief opposing petition to amend naturalization

10   certificate for failure to comply with Rule 60). Depending on the reasons for the Rule

11   60(b) motion, the movant must file the motion “no more than a year after the entry of the

12   judgment or order or the date of the proceeding” or “within a reasonable time.” Fed. R.

13   Civ. P. 60(c)(1).

14          In this case, it appears that Petitioner may only seek relief under Rule 60(b)(6)

15   because he filed the motion more than one year after he was naturalized in 1983,

16   precluding relief under subsections (1)–(3), and because subsections (4) and (5) govern

17   void or satisfied judgments. Under 60(b)(6), a party merits relief only if he demonstrates

18   “extraordinary circumstances which prevented or rendered him unable to prosecute [his

19   case].” Martella v. Marine Cooks & Stewards Union, 448 F.2d 729, 730 (9th Cir. 1971)

20   (per curiam); see also, Gonzalez v. Crosby, 545 U.S. 524, 536 (2005). “Rule 60(b) has

21   been used sparingly as an equitable remedy to prevent manifest injustice.” United States

22   v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993). The party must


     ORDER - 2
 1   demonstrate both injury and circumstances beyond his control that prevented him from

 2   proceeding with the prosecution of defense of the action in a proper fashion. Id.

 3          In his petition, Petitioner asserts that “he knew and became certain of his correct

 4   date of birth in 2012” and “admits he could have and should have taken an immediate

 5   action to amend” his certificate. Dkt. 2, ¶ 20. Although these facts seem to preclude

 6   relief, Petitioner also asserts that he “was unable to take this step earlier due to his

 7   stringent work commitments that required him to travel abroad for lengthy periods of

 8   time” and that he “was going through difficult family times between 2012 and 2019 that

 9   eventually led to his divorce.” Id. The Court finds that these facts alone do not establish

10   that extraordinary circumstances prevented or rendered him unable to rectify the

11   inaccurate birthdate or that denying the petition would result in either an injury to

12   Petitioner or a manifest injustice. Therefore, the Court will allow Petitioner an

13   opportunity to respond to these issues. Because Petitioner has a deadline of September 2,

14   2019, Dkt. 2 at 11, the Court requires a response no later than August 29, 2019 at

15   12:00PM. Failure to respond will result in DENIAL of the petition. If Petitioner

16   responds, the Court will issue a ruling by August 30, 2019.

17          IT IS SO ORDERED.

18          Dated this 28th day of August, 2019.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 3
